Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avetisian (US 2002/0144574) in view of McClure (US 7,993,085) and Pratt (US 4,548,533).  Avetisian discloses a fastener comprising: a housing (11) including: facets (12) forming a hex shape adjacent a proximal end to receive a tool (501), an orifice (21) at the proximal end, an axially aligned bore (18) and, a planer work surface (the planer distal side of the cap 34) at a distal end; a collet (100’) including: a threaded portion (41), a plurality of radially displaceable fingers (22) with work gripping elements (40) and; a screw portion (13) including a threaded portion (15), a head with a tool interface (16) and, a round unthreaded portion (14) having a reduced diameter positioned below the threaded portion and extending to the distal end of the screw portion; a first/clamped configuration where the threaded portion of the screw engages the threaded portion of the collar and the distal portion of the screw expands the fingers (p. [0033]); a second/free spin configuration where the distal portion of the screw is positioned in a pocket between the fingers and the unthreaded portion of the screw is aligned with threaded portion of the collet (Fig. 5) where the screw would be able to freely spin.  The pocket is formed with both the fingers being bent inward (at 26) and with a contoured thickness (at 27-30).  Rotation of the screw in a first direction leads to the first configuration (p. [0033]) and rotation in the second direction leads to the second configuration (p. [0034]).  The fastener is retained in the housing via a removable retaining ring (33) where the head is spaced from the retaining ring in the first configuration (as it compresses the spring washer 31, p. [0033]).  The housing forms a seat between the retaining ring (33) and the washers (31, 32) which receives a flange (17) of the screw head.  The unthreaded screw portion is positioned outside the housing (Fig. 5).  There is an axial gap between a distal surface of the proximal orifice as pointed to below.

    PNG
    media_image1.png
    371
    755
    media_image1.png
    Greyscale


Avetisian discloses the collet to include a body portion which remains within the housing but, does not disclose the body portion to include a second hexagonal section which mates with a first hexagonal section formed in the bore of the housing.
	McClure discloses a fastener similar to Avetisian including a housing (90) with a bore (92), a collet (10’) with a body portion (62’) within the housing but, in McClure the collet body portion includes a second hexagonal section and the bore includes a first hexagonal section such that the hexagonal sections mate for the collet to translate axially within the housing without rotation (column 9, paragraph beginning line 4).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the collet body and housing bore of Avetisian with mating hexagonal surfaces as disclosed in McClure for the same reason to prevent the rotation of the collet relative to the housing.
	Avetisian further discloses the threaded portion of the screw (at 13) not to be engaged with the threaded portion of the collet (at 41) defining a free-spin configuration but, at the same time does not disclose the distal end (14) of the screw not to bias the finger (22) outwardly (see Fig. 5).  While it appears that Avetisian’s Fig. 5 may be in error because with the fingers biased outwardly by the end of the screw they would be unable to contract (to the position seen in Fig. 7) in order to enter the workpiece aperture which essentially would make the device inoperative.  But, in any event Pratt discloses a fastener similar to Avetisian except where the fingers (18, 19) are not biased outward by a distal end of an expander (17) which enables the fingers to retract (Fig. 14) so they can enter an aperture in a workpiece prior to expansion of the fingers (column 4, lines 32-56).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have the fingers in Avetisian not biased outwardly by the end of the screw, when the screw threads are not engaged, in order for the device to be operative for insertion into the workpiece aperture as disclosed in Pratt.

Response to Remarks
	The objections to the formal matters and the rejection(s) under section 112 have been withdrawn as a result of the amendments.  

	The Double Patenting rejections have withdrawn as a result of the approved Terminal Disclaimer.

	The arguments directed to the rejections under section 103 are now moot in light of the new grounds of rejection.

Conclusion
Some of the prior art of record and not relied upon is considered pertinent to applicant's disclosure.  McClure (US 8,075,234), McClure (US 7,993,085) and Woods (US 4,934,885) teach other examples of fingers not biased outward by a screw end.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677